      Case 1:18-cv-00109-AW-GRJ Document 55 Filed 02/06/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTH DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

SAVITAR CHARUDATTAN and
MICHALE HOFFMAN,
                                           CASE NO. 1:18-cv-00109-AW-GRJ
             Plaintiff,
       v.
SADIE DARNELL,
 as Sheriff of Alachua County,

             Defendant.
                                       /
                             NOTICE OF APPEAL
      Notice is hereby given that Plaintiff SAVITAR CHARUDATTAN appeals to

the United States Court of Appeals for the Eleventh Circuit from the Judgment dated

January 7, 2020 (Dkt. No. 54), entered pursuant to the Order on Summary Judgment
Motions dated January 7, 2020 (Dkt. No. 53), dismissing Count I of Plaintiffs’

Complaint on the merits, and Court II of Plaintiffs’ Complaint without prejudice.

      Dated this 6th day of February 2020.

                                             /s/ Michael B. Scoma
                                             Michael B. Scoma
                                             Fla. Bar No. 686247
                                             SCOMA LAW FIRM
                                             17301 Pagonia Drive, Suite 200
                                             Clermont, Florida 34711
                                             Tel: (352) 432-1346
                                             Facsimile: (352) 243-0423
                                             service@scomalaw.com




                                          -1-
                                    Notice of Appeal
Case 1:18-cv-00109-AW-GRJ Document 55 Filed 02/06/20 Page 2 of 3




                                   Marc J. Randazza
                                   Florida Bar No. 625566
                                   RANDAZZA LEGAL GROUP, PLLC
                                   2764 Lake Sahara Drive, Ste. 109
                                   Las Vegas, NV 89117
                                   Tel: (702) 420-2001
                                   ecf@randazza.com

                                   Attorneys for Plaintiff
                                   Savitar Charudattan




                                 -2-
                           Notice of Appeal
      Case 1:18-cv-00109-AW-GRJ Document 55 Filed 02/06/20 Page 3 of 3




                                              CASE NO. 1:18-cv-00109-AW-GRJ

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on February 6, 2020, I electronically filed the

foregoing document with the Clerk of Court using CM/ECF. I further certify that a

true and correct copy of the foregoing document is being served via transmission of

Notices of Electronic Filing generated by CM/ECF.

                                            /s/ Michael B. Scoma
                                            Michael B. Scoma




                                          -3-
                                    Notice of Appeal
